Case 2:12-cv-11656-AC-LJM ECF No. 118 filed 06/26/19        PageID.2953     Page 1 of 4



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ABDULRAHMAN CHERRI,                    )
et al.,                                )
                                       )
             Plaintiffs,               )       Case No. 2:12-cv-11656
                                       )       Hon. Avern Cohn
      v.                               )       Magistrate Hon. Laurie J. Michaelson
                                       )
CHRISTOPHER A. WRAY,                   )
Director, Federal Bureau               )
of Investigation, et al.,              )
                                       )
             Defendants.               )
                                       )

           PLAINTIFFS’ NOTICE OF PUBLIC RE-FILING
    OF PREVIOUSLY UNDER SEAL SUMMARY JUDGMENT PAPERS

      Pursuant to the Parties’ Stipulation to Withdraw Confidentiality Designations

and the Court’s subsequent Order dismissing the cross-sealing motions (Dkt. 117),

Plaintiffs ABDULRAHMAN CHERRI, WISSAM CHARAFEDDINE and ALI

SULEIMAN ALI now file public copies of certain previously sealed summary judgment

papers. The publicly re-filed documents include:

      •      A public, unredacted copy of Plaintiffs’ Statement of Material Facts (Dkt.

             111-2)

      •      A public, unredacted copy of Plaintiffs’ Memorandum in Support of

             Summary Judgment (Dkt. 111-3)



                                           1
Case 2:12-cv-11656-AC-LJM ECF No. 118 filed 06/26/19      PageID.2954   Page 2 of 4




      •     A public copy of PEX 1, including the ICE Religious Questionnaire. This

            document contains the Government’s original as-produced redactions.

      •     A public copy of PEX 2, including ICE interview notes with Plaintiff

            Charaffedine. This document contains the Government’s original as-

            produced redactions plus some consented-to Privacy Act / Personally

            Identifiable Information redactions.

      •     A public copy of PEX 18, FBI Memoranda regarding Plaintiff Cherri.

            This document contains the Government’s original as-produced

            redactions plus some consented-to Privacy Act / Personally Identifiable

            Information redactions.

      •     A public copy of PEX 22, the Deposition of Matthew Sabo, ICE Special

            Agent. FBI Memoranda regarding Plaintiff Cherri.       This document

            contains some consented-to Privacy Act / Personally Identifiable

            Information redactions.

                                      Respectfully submitted,

                                      CAIR LEGAL DEFENSE FUND

                                      BY: /s/ Lena Masri
                                      LENA F. MASRI (P73461)
                                      GADEIR I. ABBAS (VA # 81161)*
                                      CAROLYN M. HOMER (DC # 1049145)
                                      JUSTIN SADOWSKY (DC # 977642) €
                                      453 New Jersey Ave, SE
                                      Washington, DC 20003
                                      Phone: (202) 488-8787

                                         2
Case 2:12-cv-11656-AC-LJM ECF No. 118 filed 06/26/19           PageID.2955   Page 3 of 4



                                      lmasri@cair.com

                                    AKEEL & VALENTINE, PLLC
                                    SHEREEF H. AKEEL (P54345)
                                    888 W. Big Beaver Rd., Ste. 910
                                    Troy, MI 48084
                                    Phone: (248) 269-9595
                                      shereef@akeelvalentine.com

                                    * Licensed in VA, not in D.C.
                                    Practice limited to federal matters

                                    € EDMI admission forthcoming

                                    Attorneys for Plaintiffs
Date: June 26, 2019




                                       3
Case 2:12-cv-11656-AC-LJM ECF No. 118 filed 06/26/19          PageID.2956     Page 4 of 4



                          CERTIFICATE OF SERVICE
      I hereby certify that on June 26, 2019, I electronically filed the foregoing

document with the Clerk of the Court for the Eastern District of Michigan using the

ECF System which will send automatic notification to the registered participants of

the ECF System as listed on the Court’s Notice of Electronic Filing.


                                               /s/ Lena F. Masri




                                           4
